Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 1 of 17 Page ID #:239



    1   Kevin W. Kirsch, SBN 166184
        Email: kkirsch@bakerlaw.com
    2   Andrew E. Samuels, admitted Pro Hac Vice
        Email: asamuels@bakerlaw.com
    3   BAKER & HOSTETLER LLP
        200 Civic Center Drive, Suite 1200
    4   Columbus, OH 43215-4138
        Telephone: 614-228-1541
    5   Facsimile: 614-462-2616
    6   Veronica A. Reynolds, SBN 330199
        Email: vreynolds@bakerlaw.com
    7   BAKER & HOSTETLER LLP
        11601 Wilshire Boulevard, Suite 1400
    8   Los Angeles, CA 90025-0509
        Telephone: 310-820-8800
    9   Facsimile: 310-820-8859
   10   Attorneys for Plaintiff
        ZADRO PRODUCTS, INC.
   11
        Aaron R. Hand (SBN 245755)
   12   ahand@bdiplaw.com
        Hillary N. Bunsow (SBN 278719)
   13   hillarybunsow@bdiplaw.com
        BUNSOW DE MORY LLP
   14   701 El Camino Real
        Redwood City, CA 94063
   15   Telephone: (650) 351-7248
        Facsimile: (415) 426-4744
   16
        Attorneys for Defendant
   17   FEIT ELECTRIC COMPANY, INC.
   18
                       IN THE UNITED STATES DISTRICT COURT
   19
                          CENTRAL DISTRICT OF CALIFORNIA
   20
                                  SOUTHERN DIVISION
   21
   22   ZADRO PRODUCTS, INC.,                  Case No.: 8:20-cv-00101-JVS-DFM
   23               Plaintiff,
   24         v.
                                               XXXXXXXX PROTECTIVE ORDER
                                               [PROPOSED]
   25   FEIT ELECTRIC COMPANY, INC.,
   26               Defendant.
   27
   28
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 2 of 17 Page ID #:240



    1   1.        DEFINITIONS
    2             1.1.   Party: any party to this action, including all of its officers, directors,
    3   employees, consultants, retained experts, and outside counsel (and their support
    4   staff).
    5             1.2.   Disclosure or Discovery Material: all items or information, regardless
    6   of the medium or manner generated, stored, or maintained (including, among other
    7   things, testimony, transcripts, or tangible things) that are produced or generated in
    8   disclosures or responses to discovery in this matter.
    9             1.3.   “Confidential” Information or Items: information (regardless of how
   10   generated, stored or maintained) or tangible things that qualify for protection under
   11   standards developed under Fed. R. Civ. P. 26(c).
   12             1.4.   “Highly Confidential – Attorneys’ Eyes Only” Information or Items:
   13   sensitive “Confidential Information or Items” whose disclosure to another Party or
   14   non-party would create a substantial risk of serious injury that could not be avoided
   15   by less restrictive means. Highly Confidential documents include, without
   16   limitation, documents regarding products in development that have not been
   17   released or proposed changes to the features or functionality of current products,
   18   documents relating to current or future strategic initiatives or proposed initiatives,
   19   documents that would otherwise qualify for trade secret protection under the
   20   Uniform Trade Secret Act, documents regarding competitive strategy, costing,
   21   sourcing, and pricing, documents identifying non-public customers/partners or
   22   customer/partner interactions or constituting or regarding customer/partner
   23   negotiations, and sensitive financial documentation. The “Highly Confidential –
   24   Attorneys’ Eyes Only” designation shall not be broadly applied and the parties
   25   anticipate that the majority of the documents will not receive this highest level of
   26   designation.
   27             1.5.   Receiving Party: a Party that receives Disclosure or Discovery
   28   Material from a Producing Party.


                                                      -1-
                                                    [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 3 of 17 Page ID #:241



    1         1.6.   Producing Party: a Party or non-party that produces Disclosure or
    2   Discovery Material in this action.
    3         1.7.   Designating Party: a Party or non-party that designates information or
    4   items that it produces in disclosures or in responses to discovery as
    5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    6   ONLY.”
    7         1.8.   Protected Material: any Disclosure or Discovery Material that is
    8   designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
    9   ATTORNEYS’ EYES ONLY.”
   10         1.9.   Outside Counsel: attorneys who are not employees of a Party but who
   11   are retained to represent or advise a Party in this action and their support staff and
   12   agents.
   13         1.10. Expert: a person with specialized knowledge or experience in a matter
   14   pertinent to the litigation and his or her staff who has been retained by a Party or its
   15   counsel to serve as an expert witness or as a consultant in this action and who is
   16   not a past or a current employee or consultant of a Party or of a competitor of a
   17   Party’s and who, at the time of retention, is not anticipated to become an employee
   18   or consultant of a Party or a competitor of a Party’s. This definition includes a
   19   professional jury or trial consultant retained in connection with this litigation.
   20         1.11. Professional Vendors: persons or entities that provide litigation
   21   support services (e.g., photocopying; videotaping; translating; preparing exhibits or
   22   demonstrations; organizing, storing, retrieving data in any form or medium; etc.)
   23   and their employees and subcontractors.
   24   2.    SCOPE
   25         The protections conferred by this Stipulation and Order cover not only
   26   Protected Material (as defined above), but also any information copied or extracted
   27   therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus
   28   testimony, conversations, or presentations by parties or counsel to or in court or in


                                                  -2-
                                                [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 4 of 17 Page ID #:242



    1   other settings that might reveal Protected Material, including but not limited to
    2   briefs, memoranda or expert reports.
    3   3.    DURATION
    4         Even after the termination of this litigation, the confidentiality obligations
    5   imposed by this Order shall remain in effect until a Designating Party agrees
    6   otherwise in writing or a court order otherwise directs.
    7   4.    DESIGNATING PROTECTED MATERIAL
    8         4.1.   Exercise of Restraint and Care in Designating Material for Protection.
    9   Each Party or non-party that designates information or items for protection under
   10   this Order must take care to limit any such designation to specific material that
   11   qualifies under the appropriate standards. A Designating Party must take care to
   12   designate for protection only those materials, documents, items, or oral or written
   13   communications that qualify – so that materials, documents, items, or
   14   communications for which protection is not warranted are not swept unjustifiably
   15   within the ambit of this Order.
   16         If it comes to a Party’s or a non-party’s attention that information or items
   17   that it designated for protection do not qualify for protection at all, or do not
   18   qualify for the level of protection initially asserted, that Party or non-party must
   19   promptly notify all other parties that it is withdrawing the mistaken designation.
   20         4.2.   Manner and Timing of Designations. Except as otherwise provided in
   21   this Order (see, e.g., second paragraph of section 4.2(a), below), or as otherwise
   22   stipulated or ordered, material that qualifies for protection under this Order must be
   23   clearly so designated before the material is disclosed or produced.
   24         Designation in conformity with this Order requires:
   25                (a)    For information in documentary form (apart from transcripts of
   26   depositions or other pretrial or trial proceedings), that the Producing Party affix the
   27   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   28   EYES ONLY” at the top or the bottom of each page that contains protected


                                                  -3-
                                                [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 5 of 17 Page ID #:243



    1   material or in a prominent place if placing the heading at the top or the bottom of
    2   the page is not practical. A Producing Party will also include the applicable
    3   confidentiality designation in electronic discovery load file(s). In the event that an
    4   electronic document is produced in a manner that does not provide for labeling of
    5   the document’s image (e.g., a document produced in native format), the
    6   confidentiality designation will be included in the load file and on any related slip
    7   sheet(s).
    8         A Party or non-party that makes original documents or materials available
    9   for inspection need not designate them for protection until after the inspecting
   10   Party has indicated which material it would like copied and produced. During the
   11   inspection and before the designation, all of the material made available for
   12   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   13   ONLY.” After the inspecting Party has identified the documents it wants copied
   14   and produced, the Producing Party must determine which documents, or portions
   15   thereof, qualify for protection under this Order, then, before producing the
   16   specified documents, the Producing Party must affix the appropriate legend
   17   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   18   ONLY”) at the top or bottom of each page that contains Protected Material or in a
   19   prominent place if placing the header at the top or bottom of the page is not
   20   practical.
   21                (b)    For testimony given in deposition or in other pretrial or trial
   22   proceedings, that the Party or non-party offering or sponsoring the testimony
   23   identify on the record, before the close of the deposition, hearing, or other
   24   proceeding, all protected testimony, and further specify any portions of the
   25   testimony that qualify as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   26   ONLY.” When it is impractical to identify separately each portion of testimony
   27   that is entitled to protection, and/or when it appears that substantial portions of the
   28   testimony may qualify for protection, the Party or non-party that sponsors, offers,


                                                  -4-
                                                [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 6 of 17 Page ID #:244



    1   or gives the testimony may invoke on the record (before the deposition or
    2   proceeding is concluded) or in writing within three (3) days after the completion of
    3   the deposition or proceeding, a right to have up to 20 days, following receipt of the
    4   transcript, to identify the specific portions of the testimony as to which protection
    5   is sought and to specify the level of protection being asserted (“CONFIDENTIAL”
    6   or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”). Only those
    7   portions of the testimony that are appropriately designated for protection within the
    8   20 days shall be covered by the provisions of this Stipulated Protective Order.
    9         Transcript pages containing Protected Material must be separately bound by
   10   the court reporter, who must affix to the top of each such page the legend
   11   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   12   ONLY,” as instructed by the Party or non-party offering or sponsoring the witness
   13   or presenting the testimony.
   14                (c)    For information produced in some form other than
   15   documentary, and for any other tangible items, that the Producing Party affix in a
   16   prominent place on the exterior of the container or containers in which the
   17   information or item is stored the legend “CONFIDENTIAL” or “HIGHLY
   18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only portions of the
   19   information or item warrant protection, the Producing Party, to the extent
   20   practicable, shall identify the protected portions, specifying whether they qualify as
   21   “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   22   ONLY.”
   23         4.3.   Failures to Designate. If timely corrected, a failure to designate
   24   qualified information or items as “CONFIDENTIAL” or “HIGHLY
   25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” does not, standing alone,
   26   waive the Designating Party’s right to secure protection under this Order for such
   27   material. If material is appropriately designated as “CONFIDENTIAL” or
   28   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” after the material


                                                 -5-
                                               [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 7 of 17 Page ID #:245



    1   was initially produced, the Receiving Party, on timely notification of the
    2   designation, must make reasonable efforts to assure that the material is treated in
    3   accordance with the provisions of this Order.
    4   5.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    5         5.1.   Timing of Challenges. Unless a prompt challenge to a Designating
    6   Party’s confidentiality designation is necessary to avoid foreseeable substantial
    7   unfairness, unnecessary economic burdens, or a later significant disruption or delay
    8   of the litigation, a Party does not waive its right to challenge a confidentiality
    9   designation by electing not to mount a challenge promptly after the original
   10   designation is disclosed.
   11         5.2.   Meet and Confer. A Party that elects to initiate a challenge to a
   12   Designating Party’s confidentiality designation must do so in good faith and must
   13   begin the process by conferring directly (in voice to voice dialogue; other forms of
   14   communication are not sufficient) with counsel for the Designating Party. In
   15   conferring, the challenging Party must explain the basis for its belief that the
   16   confidentiality designation was not proper and must give the Designating Party an
   17   opportunity to review the designated material, to reconsider the circumstances,
   18   and, if no change in designation is offered, to explain the basis for the chosen
   19   designation. After the initial meet and confer, if the Designating Party wishes to
   20   maintain its designation, it must within 5 calendar days of the meet and confer
   21   session provide its basis for the designation in writing. A challenging Party may
   22   proceed to the next stage of the challenge process only if it has engaged in this
   23   meet and confer process first.
   24         5.3.   Judicial Intervention. Failing resolution after completing the meet and
   25   confer process outlined in section 5.2, the party objecting may seek judicial
   26   intervention. Until the court rules on the challenge, all parties shall continue to
   27   afford the material in question the level of protection to which it is entitled under
   28   the Producing Party’s designation.


                                                  -6-
                                                [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 8 of 17 Page ID #:246



    1   6.    ACCESS TO AND USE OF PROTECTED MATERIAL
    2         6.1.   Basic Principles. A Receiving Party may use Protected Material that
    3   is disclosed or produced by another Party or by a non-party in connection with this
    4   case only for prosecuting, defending, or attempting to settle this litigation. Such
    5   Protected Material may be disclosed only to the categories of persons and under
    6   the conditions described in this Order. When the litigation has been terminated, a
    7   Receiving Party must comply with the provisions of section 11, below (FINAL
    8   DISPOSITION).
    9         Protected Material must be stored and maintained by a Receiving Party at a
   10   location and in a secure manner that ensures that access is limited to the persons
   11   authorized under this Order.
   12         6.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   13   otherwise ordered by the court or permitted in writing by the Designating Party, a
   14   Receiving Party may disclose any information or item designated
   15   “CONFIDENTIAL” only to:
   16                (a)    The Receiving Party’s Outside Counsel of record in this action,
   17   as well as employees of said Counsel to whom it is reasonably necessary to
   18   disclose the information for this litigation;
   19                (b)    No more than three (3) officers, directors, or counsel
   20   (“Company Representatives”) of the Receiving Party to whom disclosure is
   21   reasonably necessary for this litigation and who have signed the “Agreement to Be
   22   Bound by Protective Order” (Exhibit A). The parties have identified the following
   23   individuals as their respective Company Representatives:
   24                For Plaintiff Zadro Products, Inc.:
   25                       Zlatko Zadro
   26                       Becky Zadro
   27                       Michael J. FitzGerald, Esq.
   28                For Defendant Feit Electric Co., Inc.:


                                                  -7-
                                                [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 9 of 17 Page ID #:247



    1                       John D. Mitchell, Jr., Esq.
    2                       Aaron Feit
    3                       (3rd Individual to be Disclosed at a Later Date)
    4   Signed copies of Exhibit A of the Company Representatives shall be provided to
    5   the Producing Party before any Confidential Information is disclosed to the
    6   Company Representative.
    7                (c)    Experts (as defined in this Order) of the Receiving Party to
    8   whom disclosure is reasonably necessary for this litigation and who have signed
    9   the “Agreement to Be Bound by Protective Order” (Exhibit A);
   10                (d)    The Court and its personnel;
   11                (e)    Court reporters, their staffs, and Professional Vendors to whom
   12   disclosure is reasonably necessary for this litigation;
   13                (f)    Any person who authored and/or received the Confidential
   14   Information sought to be disclosed to that person or any deponent when the
   15   examining attorney has a good faith basis to believe the deponent is the author
   16   and/or received the particular Confidential Information.
   17                (g)    Mock jurors engaged by the parties and/or their consultants in
   18   preparation for trial, provided that (i) no party will use any mock juror who knows
   19   any person employed or affiliated with either party to this action; and (ii) mock
   20   jurors will not be allowed to retain any tangible materials that contain or disclose
   21   any Protected Material, and (iii) mock jurors first agree in writing to maintain the
   22   confidentiality of any materials and information provided to them in connection
   23   with being a mock juror.
   24         6.3.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   25   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
   26   in writing by the Designating Party, a Receiving Party may disclose any
   27   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
   28   EYES ONLY” only to:


                                                 -8-
                                               [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 10 of 17 Page ID #:248



     1                (a)    The Receiving Party’s Outside Counsel of record in this action
     2   who are not directly involved in the prosecution or drafting of patent applications
     3   or representing the Receiving Party before the United States Patent and Trademark
     4   Office in connection with patent prosecution or post-grant or reexamination
     5   proceedings, as well as employees of said Counsel to whom it is reasonably
     6   necessary to disclose the information for this litigation;
     7                (b)    Experts (as defined in this Order) (1) to whom disclosure is
     8   reasonably necessary for this litigation, (2) who have signed the “Agreement to Be
     9   Bound by Protective Order” (Exhibit A);
   10                 (c)    The Court and its personnel;
   11                 (d)    Court reporters, their staffs, and Professional Vendors to whom
   12    disclosure is reasonably necessary for this litigation
   13                 (e)    Mock jurors engaged by the parties and/or their consultants in
   14    preparation for trial, provided that (i) no party will use any mock juror who knows
   15    any person employed or affiliated with either party to this action; and (ii) mock
   16    jurors will not be allowed to retain any tangible materials that contain or disclose
   17    any Protected Material, and (iii) mock jurors first agree in writing to maintain the
   18    confidentiality of any materials and information provided to them in connection
   19    with being a mock juror.
   20          6.4.   “Protected” Information or Items to “Experts”.
   21                 (a)    Unless otherwise ordered by the Court or agreed in writing by
   22    the Designating Party, a Party that seeks to disclose to an “Expert” (as defined in
   23    this Order) any information or item that has been designated “CONFIDENTIAL”
   24    or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” first must
   25    provide written notice to the Designating Party that (1) sets forth the full name of
   26    the Expert and the city and state of his or her primary residence, (2) attaches a copy
   27    of the Expert’s current resume, (3) identifies the Expert’s current employers, (4)
   28    identifies each person or entity from whom the Expert has received compensation


                                                  -9-
                                                [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 11 of 17 Page ID #:249



     1   for work in his or her areas of expertise or to whom the Expert has provided
     2   professional services at any time during the previous five years and (5) identifies
     3   (by name and number of the case, filing date and location of the court) any
     4   litigation in connection with which the Expert has provided any professional
     5   services during the preceding five years. If disclosure of the identity of the entity
     6   for which the work is being performed is confidential and deemed proprietary by
     7   the Expert, then the subject matter of the work being performed shall be identified
     8   with reasonable specificity;
     9                (b)    A Party that makes a request and provides the information
   10    specified in the preceding paragraph may disclose necessary Protected Material to
   11    the identified Expert unless, within ten (10) calendar days of delivering the request,
   12    the Party receives a written objection from the Designating Party. Any such
   13    objection must set forth in detail the grounds on which it is based.
   14                 (c)    A Party that receives a timely written objection must meet and
   15    confer with the Designating Party (through direct voice to voice dialogue) to try to
   16    resolve the matter by agreement. If no agreement is reached over a timely written
   17    objection, the party objecting may seek judicial intervention. No disclosure of the
   18    Protected Material shall be made to the proposed expert or consultant until the time
   19    for serving objections to that expert or consultant has passed, or, in the event that a
   20    written objection is timely served and judicial intervention is sought, until the time
   21    as the Court has made a ruling thereon, and then, only in accordance with such
   22    ruling.
   23                 (d)    In any such proceeding the Party opposing disclosure to the
   24    Expert shall bear the burden of proving that the risk of harm that the disclosure
   25    would entail (under the safeguards proposed) outweighs the Receiving Party’s
   26    need to disclose the Protected Material to its Expert.
   27
   28


                                                  - 10 -
                                                 [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 12 of 17 Page ID #:250



     1   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
     2            IN OTHER LITIGATION.
     3            If a Receiving Party is served with a subpoena or an order issued in other
     4   litigation that would compel disclosure of any information or items designated in
     5   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
     6   ATTORNEYS’ EYES ONLY,” the Receiving Party must, where allowed by law
     7   or the terms of the subpoena or order, so notify the Designating Party, in writing
     8   immediately and in no event more than three court days after receiving the
     9   subpoena or order or before a production is due (whichever time period is shorter).
   10    Such notification must include a copy of the subpoena or court order.
   11             The Receiving Party also must immediately inform in writing the Party who
   12    caused the subpoena or order to issue in the other litigation that some or all the
   13    material covered by the subpoena or order is the subject of this Protective Order. In
   14    addition, the Receiving Party must deliver a copy of this Stipulated Protective
   15    Order promptly to the Party in the other action that caused the subpoena or order to
   16    issue.
   17             The purpose of imposing these duties is to alert the interested parties to the
   18    existence of this Protective Order and to afford the Designating Party in this case
   19    an opportunity to try to protect its confidentiality interests in the court from which
   20    the subpoena or order issued. The Designating Party shall bear the burdens and the
   21    expenses of seeking protection in that court of its confidential material – and
   22    nothing in these provisions should be construed as authorizing or encouraging a
   23    Receiving Party in this action to disobey a lawful directive from another court.
   24    8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
   25             If a Receiving Party learns that, by inadvertence or otherwise, it has
   26    disclosed Protected Material to any person or in any circumstance not authorized
   27    under this Stipulated Protective Order, the Receiving Party must immediately (a)
   28    notify in writing the Designating Party of the unauthorized disclosures, (b) use its


                                                    - 11 -
                                                  [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 13 of 17 Page ID #:251



     1   best efforts to retrieve all copies of the Protected Material, (c) inform the person or
     2   persons to whom unauthorized disclosures were made of all the terms of this
     3   Order, and (d) request such person or persons to execute the “Acknowledgment
     4   and Agreement to Be Bound” that is attached hereto as Exhibit A.
     5   9.    FILING PROTECTED MATERIAL. Without written permission from the
     6   Designating Party or a court order secured after appropriate notice to all interested
     7   persons, a Party may not file in the public record in this action any Protected
     8   Material. A Party that seeks to file under seal any Protected Material must comply
     9   with the terms and procedures set forth in Local Rules of the Central District of
   10    California, the Federal Rules of Civil Procedure, and CM/ECF Procedures, or
   11    applicable appellate rules as appropriate.
   12    10.   DISCLOSURE OF ATTORNEY-CLIENT OR WORK PRODUCT
   13    INFORMATION. If a Producing Party produces or provides discovery that it
   14    believes is subject to a claim of attorney-client privilege or work-product
   15    immunity, such action shall not constitute a waiver of the attorney-client privilege
   16    and/or work product immunity. The Producing Party may give written notice to the
   17    Receiving Party that the document is subject to a claim of attorney-client privilege
   18    or work product immunity and request that the document be returned to the
   19    Producing Party. Upon receiving written notice, the Receiving Party shall return to
   20    the Producing Party all copies of such document and shall return or destroy all
   21    excerpts thereof within three (3) business days of receiving such written notice.
   22    The Producing Party shall be obligated to separately retain these “clawed back”
   23    materials, and to identify such materials on a Privilege Log. Return of the
   24    document by the Receiving Party shall not constitute an admission or concession,
   25    or permit any inference, that the returned document is, in fact, properly subject to a
   26    claim of attorney-client privilege or work product immunity, nor shall it foreclose
   27    the Receiving Party from moving for an order that such document has been
   28    improperly designated as subject to a claim of attorney- client privilege or work


                                                  - 12 -
                                                [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 14 of 17 Page ID #:252



     1   product immunity or should be produced for reasons other than a waiver caused
     2   merely by the production. Any such challenge must be limited to information
     3   contained in the privilege log. After the return of the document(s), the Receiving
     4   Party may challenge the Producing Party’s claim(s) of privilege or work-product
     5   by making a motion to the Court. Unless previously explicitly waived in writing,
     6   the disclosure of any privileged or immune documents shall not be deemed a
     7   waiver of that privilege or immunity as to any other documents, testimony, or
     8   evidence. Any analyses, memoranda, or notes which were generated based upon
     9   privileged or protected information that has been clawed back under this provision
   10    shall immediately be destroyed, or placed in sealed envelopes pending the
   11    resolution of any dispute regarding the clawback, and must be destroyed or deleted
   12    from any networks.
   13    11.   ORDER UNDER RULE 502(d). The production or disclosure of
   14    documents, information, or other material by any Party or third-party in connection
   15    with this proceeding is subject to the provisions of Rule 502(d), which provides
   16    that any production or disclosure of any information (whether inadvertent or
   17    otherwise) that is subject to any applicable privilege or protection shall not be
   18    deemed a waiver of any privilege or protection in connection with the litigation
   19    pending before this court, and shall not serve as a waiver in any other federal or
   20    state proceeding. The production or disclosure of materials or information in
   21    connection with the proceeding, whether by a Party or third-party, shall not be
   22    deemed a publication so as to void or make voidable whatever claim a party may
   23    have as to the proprietary and confidential nature of the documents, information or
   24    other material or its contents. This provision constitutes an Order under Federal
   25    Rules of Evidence 502(d), and should be interpreted to provide the broadest
   26    protections available under that Rule.
   27    12.   FINAL DISPOSITION. Unless otherwise ordered or agreed in writing by
   28    the Producing Party, within sixty calendar days after the final termination of this


                                                   - 13 -
                                                  [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 15 of 17 Page ID #:253



     1   action (including any appeals), each Receiving Party must return all Protected
     2   Material to the Producing Party or destroy such material. As used in this
     3   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
     4   summaries or any other form of reproducing or capturing any of the Protected
     5   Material. Whether the Protected Material is returned or destroyed, the Receiving
     6   Party must submit a written certification to the Producing Party (and, if not the
     7   same person or entity, to the Designating Party) by the sixty day deadline that
     8   identifies (by category, where appropriate) all the Protected Material that was
     9   returned or destroyed and that affirms that the Receiving Party has not retained any
   10    copies, abstracts, compilations, summaries or other forms of reproducing or
   11    capturing any of the Protected Material. Notwithstanding this provision, Counsel
   12    are entitled to retain an archival copy of all pleadings, motions and trial briefs
   13    (including all supporting and opposing papers and exhibits thereto), written
   14    discovery requests and responses (and exhibits thereto), deposition transcripts (and
   15    exhibits thereto), trial transcripts, and exhibits offered or introduced into evidence
   16    at any hearing or trial, and their attorney work product which refers or is related to
   17    any CONFIDENTIAL and HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   18    ONLY information for archival purposes only. Any such archival copies that
   19    contain or constitute Protected Material remain subject to this Protective Order as
   20    set forth in Section 3 (DURATION), above. To the extent that Protected Material
   21    is maintained on a law firm’s back-up or archival storage systems, counsel may
   22    meet the obligations imposed by this paragraph by certifying that such information
   23    is not readily accessible, would be prohibitively difficult to remove, and will be
   24    overwritten or erased in the normal course of business.
   25    13.   MISCELLANEOUS
   26          13.1. Right to Further Relief. Nothing in this Protective Order abridges the
   27    right of any person to seek its modification by the Court in the future.
   28


                                                  - 14 -
                                                 [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 16 of 17 Page ID #:254



     1         13.2. Right to Assert Other Objections. By stipulating to the entry of this
     2   Protective Order no Party waives any right it otherwise would have to object to
     3   disclosing or producing any information or item on any ground not addressed in
     4   this Protective Order. Similarly, no Party waives any right to object on any ground
     5   to use in evidence of any of the material covered by this Protective Order.
     6         13.3. Counsel’s Right to Provide Advice. Nothing in this Order shall bar or
     7   otherwise restrict any counsel herein from rendering advice to the counsel’s party-
     8   client with respect to this action, and in the course thereof, relying upon an
     9   examination of Protected Material, provided, however, that in rendering such
   10    advice and in otherwise communicating with the party-client, the counsel shall not
   11    disclose any Protected Material, nor the source of any Protected Material, to
   12    anyone not authorized to receive such Protected Material pursuant to the terms of
   13    this Protective Order.
   14    14.   OTHER PROCEEDINGS. By entering this order and limiting the
   15    disclosure of information in this case, the Court does not intend to preclude another
   16    court from finding that information may be relevant and subject to disclosure in
   17    another case.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                 - 15 -
                                                [PROPOSED] PROTECTIVE ORDER; CASE NO. 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 32 Filed 06/10/20 Page 17 of 17 Page ID #:255
